United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Shirley, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0558
Issued: September 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 16, 2019 appellant, through counsel, filed a timely appeal from a November 6,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the November 6, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of total
disability for intermittent periods commencing August 21, 2017 causally related to his accepted
March 20, 2017 employment injury.
FACTUAL HISTORY
On March 22, 2017 appellant, then a 51-year-old maintenance mechanic, filed a traumatic
injury claim (Form CA-1) alleging that when operating a loader at 12:15 p.m. on March 20, 2017,
a jammed exit door suddenly sprung open, striking his left upper extremity and pinning his left
hand between the door and the vehicle frame while in the performance of duty. He claimed that
this incident caused injury to his left arm, including his hand and wrist, and that the force of the
door snapping back caused unknown damage. Appellant stopped work on March 21, 2017, and
returned to limited-duty work on March 24, 2017.
In a report dated March 20, 2017, Dr. Sydney DeAngelis, Board-certified in emergency
medicine, noted a history of injury. She obtained left hand and wrist x-rays which were negative
for fracture or dislocation. Dr. DeAngelis diagnosed a left hand contusion.
In an April 13, 2017 report, Dr. Mohammed A. Mirza (hereinafter, “Dr. M. Mirza”), a
Board-certified internist, noted a history of injury and obtained left wrist x-rays which were
negative for fracture or dislocation. He diagnosed left carpal tunnel syndrome and recommended
surgical release. On May 1, 2017 Dr. M. Mirza obtained additional x-rays of the left wrist, which
demonstrated a left scapholunate diastasis and dorsiflexion of the lunate with a dorsal intercalated
segment instability (DISI) deformity. A June 21, 2017 magnetic resonance imaging (MRI) scan
of the left wrist demonstrated a partial tear of the volar scapholunate ligament, extensor
tenosynovitis of the second and third extensor compartments, and a foveal insertional tear of the
triangle fibrocartilage complex.
Appellant stopped work on August 21, 2017.
In a development letter dated September 6, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish that the March 20, 2017 employment incident had
caused or aggravated left carpal tunnel syndrome and scapholunate diastasis. It advised him of the
type of factual and medical evidence needed and provided a questionnaire for his completion.
OWCP afforded appellant 30 days to provide the necessary information. By separate letter of even
date, it similarly requested additional information from the employing establishment.
In response, appellant submitted an August 31, 2017 arthrogram study report by Dr. M.
Mirza which demonstrated scapholunate and lunotriquetral ligament tears. Dr. M. Mirza also
diagnosed stenosing tenosynovitis of the left ring finger and left carpal tunnel syndrome. He held
appellant off work for four weeks. Dr. M. Mirza noted in a September 25, 2017 report that
appellant’s condition remained unchanged.
In an undated report, Dr. Ather Mirza (hereinafter, “Dr. A. Mirza”), Board-certified in
orthopedic surgery and hand surgery, requested authorization for surgical repair of the left

2

scapholunate and lunotriquetral ligaments, stenosing tenosynovitis of the left ring finger, and a left
carpal tunnel release.4
On September 7, 2017 appellant claimed wage-loss compensation (Form CA-7)
commencing August 21, 2017.
In a statement dated September 18, 2017, appellant alleged that repetitive upper extremity
motion and vibration while operating lawn mowers, chain saws, and hand tools in the performance
of duty had contributed to the development of the claimed left wrist conditions.
Appellant returned to work on September 28, 2017 in full-time light-duty status,
performing administrative tasks.
On October 6, 2017 OWCP accepted that appellant had sustained a left hand contusion on
March 20, 2017 as alleged. It noted in its acceptance decision that the conditions of left carpal
tunnel syndrome, stenosying tenosynovitis of the left ring finger, tear of the scapholunate ligament
in the left wrist, and tear of the lunotriquetral ligament were not accepted and would be addressed
in a separate letter.
By development letter dated October 6, 2017, OWCP informed appellant that the evidence
submitted was insufficient to establish that he had sustained a recurrence of disability commencing
August 21, 2017. It advised him of the type of factual and medical evidence needed and provided
a questionnaire for his completion. OWCP afforded appellant 30 days to provide the necessary
information.
In an October 5, 2017 letter, the employing establishment confirmed that appellant’s duties
as a maintenance mechanic had required frequent driving, operating a skid steer or loader,
unloading lawnmowers, mowing large areas, and cutting and grinding trees.
In an e-mail dated October 11, 2017, J.D., an employing establishment injury
compensation specialist, noted that appellant had worked from March 24 to August 20, 2017 in
light-duty status.
By decision dated October 11, 2017, OWCP denied expansion of appellant’s claim to
include left carpal tunnel syndrome, stenosing tenosynovitis of the left ring finger, and left
scapholunate and lunotriquetral ligament tears. It found that the medical evidence of record did
not contain sufficient medical rationale to establish that the accepted March 20, 2017 employment
incident had caused or contributed to these conditions.
In an October 23, 2017 report, Dr. M. Mirza diagnosed internal derangement of the left
wrist, rule out tear of the scapholunate and lunotriquetral ligaments, left carpal tunnel syndrome,
and stenosing tenosynovitis of the left ring finger. He opined that all diagnoses were “directly
causally related to the accident that occurred on March 20, 2017” when appellant “smashed his
hand between the door and the cab.” Dr. Mirza maintained appellant on full-time light duty.

4

OWCP denied surgical authorization by letters dated November 16 and December 19, 2017 as the requested
procedures addressed conditions not accepted by OWCP.

3

By decision dated November 21, 2017, OWCP denied appellant’s claim for a recurrence
of disability. It found that the record contained insufficient medical evidence explaining how his
alleged total disability for the claimed period was due to the accepted March 20, 2018 employment
injury.
In a report dated November 27, 2017, Dr. M. Mirza noted that, although appellant had been
initially diagnosed with a left hand and wrist contusion, additional studies demonstrated a
scapholunate ligament tear “causally related to his massive injury that took place to his left wrist
and hand.” He also opined that the diagnosed left carpal tunnel syndrome had been caused by
“swelling of the left wrist from the original trauma sustained by [him]. Stenosing tenosynovitis”
of the left middle and ring fingers was “similarly related to the same accident. There was no pain
to the left wrist prior to the accident.”
In a January 8, 2018 report, Dr. A. Mirza diagnosed scaphoid lunate advanced collapse
wrist, left carpal tunnel syndrome, and stenosing tenosynovitis of the left middle and ring finger.
He noted that appellant should undergo an arthroscopic lunocapitate fusion with screw fixation,
release of stenosing tenosynovitis of the left middle and ring fingers, and endoscopic release of
left carpal tunnel syndrome.
On April 24, 2018 Dr. A. Mirza performed a left wrist arthroscopy, arthroscopic
synovectomy and debridement of the left wrist, arthrotomy and synovectomy and excision of the
scaphoid left wrist, lunocapitate fusion with internal fixation and bone graft left wrist, removal of
bone graft from distal radius, endoscopic left carpal tunnel release, and release of stenosing
tenosynovitis of the left middle and ring fingers.5 He released appellant to light duty effective
July 3, 2018.
In an August 2, 2018 report, Dr. A. Mirza noted that an imaging test following the
March 20, 2017 employment incident revealed “torn ligaments and tendons in his left wrist directly
from the door slamming his hand/wrist, which then led to the surgery on his left wrist.” He opined
that the scapholunate tear and surgical repair were “all causally related to the accident that took
place on March 20, 2017 at work which led to the operation of lunocapitate fusion.”
On August 8 and 17, 2018 counsel requested reconsideration of the November 21, 2017
OWCP decision and submitted additional medical evidence.
In a letter dated August 10, 2018, Dr. A. Mirza noted treating appellant “for his left hand
and wrist as the result of a work-related injury sustained on March 20, 2017 when [appellant]
sustained a crush injury to his left hand and wrist.” He opined that appellant’s left hand and wrist
complaints “were a direct result of his work-related injury sustained on March 20, 2017 when [he]
sustained a crush injury.”
On August 30, 2018 appellant underwent a left triangular fibrocartilage complex
corticosteroid injection for symptomatic relief.
In a report dated October 11, 2018, Dr. M. Mirza diagnosed recurrent left small finger
stenosing tenosynovitis and injected the flexor tendon sheath.
5

Appellant participated in physical therapy treatments from June 11 to July 2, 2018.

4

By decision dated November 6, 2018, OWCP denied modification of its prior decision,
finding that the additional evidence submitted on reconsideration was insufficient to establish a
recurrence.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are altered
so that they exceed his or her established physical limitations.6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish, by the weight of the reliable, probative, and substantial evidence, a recurrence
of total disability and an inability to perform such limited-duty work. As part of this burden of
proof, the employee must show a change in the nature and extent of the injury-related condition or
a change in the nature and extent of the limited-duty job requirements.7 To establish a change in
the nature and extent of the injury-related condition, there must be a probative medical opinion,
based on a complete and accurate factual and medical history as well as supported by sound
medical reasoning, that the disabling condition is causally related to employment factors.8 In the
absence of rationale, the medical evidence is of diminished probative value.9 While the opinion
of a physician supporting causal relationship need not be one of absolute medical certainty, it must
not be speculative or equivocal. The opinion should be expressed in terms of a reasonable degree
of medical certainty.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability for intermittent periods commencing August 21, 2017 causally related to his
accepted March 20, 2017 employment injury. Appellant has not alleged a change in his light-duty
job requirements. Instead, he attributed his inability to work to a change in the nature and extent
of his employment-related conditions. Appellant therefore has the burden of proof to provide

6

L.S., Docket No. 18-1494 (issued April 12, 2019); F.C., Docket No. 18-0334 (issued December 4, 2018); J.F., 58
ECAB 124 (2006). 20 C.F.R. § 10.5(x). See also Richard A. Neidert, 57 ECAB 474 (2006).
7

L.S., id.; A.M., Docket No. 09-1895 (issued April 23, 2010); Terry R. Hedman, 38 ECAB 222 (1986).

8

L.S., supra note 6; Mary A. Ceglia, 55 ECAB 626 (2004).

9

Id.; Robert H. St. Onge, 43 ECAB 1169 (1992).

10

L.S., supra note 6; Ricky S. Storms, 52 ECAB 349 (2001).

5

medical evidence to establish that he was disabled due to a worsening of his accepted work-related
conditions.11
In support of his recurrence claim, appellant submitted reports from Dr. M. Mirza and
Dr. A. Mirza. Dr. M. Mirza held appellant off work for four weeks commencing August 31, 2017
as an arthrogram obtained that day had demonstrated left scapholunate and lunotriquetral ligament
tears. In October 23 and November 27, 2017 reports, he opined that trauma of the March 20, 2017
employment incident had caused internal derangement of the left wrist and a scapholunate
ligament tear, while subsequent swelling resulted in left carpal tunnel syndrome and stenosing
tenosynovitis of the left middle and ring fingers.
Dr. A. Mirza performed a left wrist arthroscopy on April 24, 2018 and released appellant
to light-duty work effective July 3, 2018. In August 2 and 10, 2018 reports, he opined that the
March 20, 2017 crush injury caused left scapholunate and lunotriquetral ligament tears, left carpal
tunnel syndrome, and stenosing tenosynovitis of the left middle and ring fingers. However,
OWCP has not accepted left carpal tunnel syndrome, ligament tears, or tenosing tenosynovitis as
causally related to the accepted employment injury. Where an employee claims that a condition
not accepted by OWCP was due to an employment injury, he bears the burden of proof to establish
that the condition is causally related to the employment injury.12
The Board finds that Drs. M. Mirza and A. Mirza have not provided sufficient medical
reasoning explaining why appellant’s condition or disability, commencing August 21, 2017, was
due to the accepted March 20, 2017 employment injury.13 They did not relate appellant’s disability
to the accepted March 20, 2017 left hand contusion. While Dr. M. Mirza noted in his
November 27, 2017 report that appellant had no left wrist pain prior to the March 20, 2017
employment incident, temporal relationship alone will not suffice. The fact that a condition
manifests itself during a period of employment is insufficient to establish causal relationship.14
Although Dr. M. Mirza also opined that post-traumatic swelling had produced left carpal tunnel
syndrome and stenosing tenosynovitis of the left middle and ring fingers, he did not specify the
dates of objective clinical findings corroborating this etiology. Additionally, neither physician
discussed whether appellant’s repetitive use of mowers and power equipment would have caused
or contributed to left carpal tunnel syndrome as appellant had alleged. The lack of a complete
factual and medical history further diminishes the probative value of their opinions.15 Thus, the

11

L.S.., supra note 6; D.H., Docket No. 18-0129 (issued July 23, 2018); D.L., Docket No. 13-1653 (issued
November 22, 2013); Cecelia M. Corley, 56 ECAB 662 (2005).
12

See C.S., Docket No. 17-1686 (issued February 5, 2019); Jaja K. Asaramo, 55 ECAB 200 (2004).

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); Mary A. Ceglia, supra note 8.

14

A.P., Docket No. 19-0224 (issued July 11, 2019); M.H., Docket No. 18-1737 (issued March 13, 2019); Daniel O.
Vasquez, 57 ECAB 559 (2006).
15

L.T., Docket No. 19-0458 (issued July 12, 2019); Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions
based on an incomplete history or which are speculative or equivocal in character have little probative value).

6

reports of both Dr. M. Mirza and Dr. A. Mirza are of limited probative value and insufficient to
establish appellant’s recurrence claim.16
On appeal counsel contends that Dr. M. Mirza’s August 31, 2017 arthrogram report
established an objective, work-related disability. As noted above, Dr. M. Mirza did not provide
sufficient medical rationale supporting that the accepted left hand contusion totally disabled
appellant from work commencing August 21, 2017 or caused the additional diagnosed conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability for intermittent periods commencing August 21, 2017 causally related to his
accepted March 20, 2017 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16

L.S., supra note 6; G.T., Docket No. 18-1369 (issued March 13, 2019).

7

